Citation Nr: 1440956	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-35 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served from June to October 1984 and from March to August 1986.  He also had periods of service with the New Jersey National Guard.

In July 2014, the Veteran testified before the undersigned at the RO.  A transcript of the hearing has been reviewed.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of chronic fatigue syndrome.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

On his May 2009 claim, the Veteran contended that his chronic fatigue began in 1987.  VA outpatient treatment records have been obtained and contain no treatment or diagnosis for chronic fatigue syndrome.  In one May 2009 record, he complained of fatigue and was diagnosed with numerous disorders, including depressive disorder, alcohol abuse, and being overweight, but no diagnosis related to chronic fatigue was given.

During his hearing before the undersigned, the Veteran stated that he first began feeling fatigued in about 1990 and was diagnosed while he was in the National Guard.  He believed that exposure to a specific kind of gas caused his chronic fatigue syndrome.  He stated that he was currently receiving medical care with VA.  He related that he told his doctors when he first began VA treatment of his diagnosis of chronic fatigue syndrome in 1986, but none of them have informed him that this was his diagnosis.  They believed that the symptoms were part of his psychiatric disorder.  As far as he knew, no one had told him that he had chronic fatigue syndrome or had treated him for it since 1986.

A necessary element for establishing a service-connected claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  As the lay and medical evidence establishes, the Veteran does not have a diagnosis of chronic fatigue syndrome or a related disability.  Furthermore, he indicated that his treatment provider has related any such symptoms to a psychiatric disorder, a claim which is also on appeal.  As such, the claim fails because there is no currently disability. 

For the foregoing reasons, the Board finds that the Veteran does not have chronic fatigue syndrome or any related disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for entitlement to service connection for chronic fatigue syndrome is denied.

Finally, the Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was provided with notice consistent with the requirements in June 2009, prior to the initial adjudication of his appeal.  Thus, VA's duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has also been satisfied.  Post-service medical records are associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  While the Board is remanding another matter to obtain post-service medical records, these records are not pertinent to the issue regarding chronic fatigue.  Specifically, the Veteran testified that he receives no medical treatment for this claimed disability.  Therefore, any records not already associated with the claims file would not be relevant to this appeal. 

Next, the Veteran's service treatment records are not associated with the claims file, and he was not informed of this fact.  In addition, no attempts have been made to obtain the records from his service with the Army National Guard.  However, these records would not be relevant to the current claim because the claim is being denied as there is no evidence-lay or medical-that he has been diagnosed with this disorder.  By his own testimony, his symptoms have been attributed to a psychiatric disorder.  

Given the lack of a currently diagnosed disability and the Veteran's acknowledgement that chronic fatigue syndrome has not been diagnosed or treated by any of his current medical care providers, the service treatment records are irrelevant to this appeal.  Therefore, VA did not have a duty to assist in getting these records in relation to adjudicating this appeal, and there is no error.

Further, the Veteran was not afforded a VA examination; however, an examination is not warranted because there is no lay or medical evidence that the Veteran has been diagnosed with this or any related disorder during the appeal period.  The medical records contain no evidence of treatment for chronic fatigue syndrome or related symptoms, and he testified that he has not been diagnosed with this disorder since 1990, and any symptoms he complains of have been related to his psychiatric disorder by his medical care provider.  

As such, there is no evidence of a currently-diagnosed disorder related to chronic fatigue, and VA is under no duty to obtain an examination.  Thus, there is adequate medical evidence of record to make a determination as to the claim.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Moreover, the Veteran was afforded an opportunity to present testimony at a hearing before the undersigned in July 2014.  It was compliant with the provisions in Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, VA has fulfilled the duty to assist.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


ORDER

Service connection for chronic fatigue syndrome is denied.


REMAND

The Board finds that the remaining claim for a psychiatric disorder on appeal must be remanded for additional development.  First, the Veteran's active service records are not associated with the claims file.  While the RO made a formal finding in October 2009 that these records were unavailable, he should be informed of this and asked to submit any records in his possession.  Similarly, no attempts were made to obtain records related to his service with the New Jersey Army National Guard from April 1984 to October 1989.  This much be accomplished on remand.

Furthermore, during his July 2014 Board hearing, the Veteran indicated that, while he had not sought medical treatment at VA for several years, he recently reestablished care at the VA facilities in East Orange, Lyons, and Hamilton.  These records must be requested on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Take any necessary steps to obtain the Veteran's service records from his period of service with the New Jersey Army National Guard, which was from April 1984 to October 1989.  Attempts should be made until it is determined that the records do not exist or further efforts to obtain them would be futile.

2.  Notify the Veteran of the absence of his active service records and reserve service records, if they are not obtained, and ask him to submit any records in his possession.

3.  Request any records pertinent to the Veteran from the VA Medical Centers in East Orange and Lyons and the VA Community Based Outpatient Clinic (CBOC) in Hamilton.  All records obtained should be associated with the claims file.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


